Case: 18-11717   Date Filed: 02/27/2019   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11717
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:16-cv-00141-RGV



PATRICK N. BARNES

                                              Plaintiff – Appellant,


versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION

                                              Defendant – Appellee.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (February 27, 2019)


Before TJOFLAT, JORDAN, and GRANT, Circuit Judges.
              Case: 18-11717     Date Filed: 02/27/2019   Page: 2 of 9


PER CURIAM:

      Patrick Barnes appeals the district court’s order affirming the administrative

law judge’s denial of his application for a period of disability, disability insurance

benefits, and supplemental security income under 42 U.S.C. §§ 405(g) and

1383(c)(3). Because substantial evidence supports the ALJ’s findings, we affirm.

                                          I

      Mr. Barnes filed for disability on November 23, 2010, alleging that he had

been disabled since October 31, 2002, when he was thirty-nine years old. He

contends that he cannot work because of breathing problems, anxiety, and an

enlarged prostate, which forces him to take frequent bathroom breaks. His claim

was initially denied, and denied again after he requested a hearing before an ALJ.

The Appeals Council then remanded the case to the ALJ (1) to evaluate Mr. Barnes’

mental impairment; (2) to reconsider Mr. Barnes’ “residual functional capacity”

(“RFC,” or “the most [a disability claimant] can do despite [his or her] limitations,”

see 20 C.F.R. § 404.1545); and (3) to rely on supplemental evidence from a

vocational expert, if necessary, to understand Mr. Barnes’ occupational limitations.

      The ALJ held a new hearing and again denied Mr. Barnes’ claim. The ALJ

found that Mr. Barnes suffered from “anxiety disorder and mild chronic obstructive

pulmonary disease,” which amounted to “severe impairments.” Supp. App. at 15.

Mr. Barnes also had “nonsevere” conditions that included his enlarged prostate and


                                          2
              Case: 18-11717     Date Filed: 02/27/2019   Page: 3 of 9


frequent urination claim. But the ALJ noted that Mr. Barnes had not seen a urologist

since 2008, admitted that he took over-the-counter supplements that helped with his

condition, and there was “no new evidence of a urinary impairment in the record.”

Supp. App. at 16.       Considering Mr. Barnes’ impairments alone and “in

combination,” the ALJ concluded that there “is no evidence in the record to

demonstrate the claimant has complete inability to function independently outside

the area of the home.” Supp. App. at 17–18.

      The ALJ did, however, conclude that Mr. Barnes’ conditions limited the type

of work he could perform. “After careful consideration of the entire record,” the

ALJ held that Mr. Barnes “has the residual functional capacity to perform light

work” with “skill levels of one or two” that are “low stress,” “have few changes in

the workplace[,] and require occasional, simple decision-making.” Supp. App. at

18–19. The ALJ explicitly considered Mr. Barnes’ testimony, but did not find his

statements “concerning the intensity, persistence and limiting effects of these

symptoms” to be “entirely credible” because it conflicted with his doctors’ diagnoses

and medical treatment history. Supp. App. at 20.

      The ALJ also relied on a vocational expert for his decision. The ALJ asked

the vocational expert to consider a hypothetical person like Mr. Barnes:

             Assume a hypothetical claimant with the same age,
             education, and vocational profile as the claimant, capable
             of light work, no climbing of ropes, ladders, or scaffolds.
             No working at exposed heights near dangerous machinery
                                         3
              Case: 18-11717     Date Filed: 02/27/2019    Page: 4 of 9


             or driving, no concentrated exposure to pulmonary
             irritants. Limited to simple jobs, which I will define as
             working at skill levels 1 or 2, limited to low stress jobs
             only, which I will define as few changes in the workplace,
             and occasionally simple decision making. And I will say
             limited to occasional superficial contacts with the general
             public and coworkers. And I will say no working
             outdoors. . . . Would there be light unskilled jobs available
             for the hypothetical claimant?
Supp. App. at 126. The vocational expert testified that this hypothetical person could

do “light unskilled work” such as “laundry folder,” “garment bagger,” and “garment

sorter.” Supp. App. at 127. The ALJ also asked:

             Tell me if any of these [hypotheticals] will allow for
             competitive work. If I concluded either, that the
             hypothetical claimant would be unable to maintain focus,
             concentration, persistence, or pace for up to one third of a
             work day on a daily basis or would need frequent,
             unscheduled breaks in addition to regularly scheduled
             breaks on a daily basis or would be absent an average of
             three days a month on a continuing and an unscheduled
             basis, would any of these allow for competitive work?

Supp. App. at 129. The vocational expert testified that none of these restrictions

would allow for competitive work. Id.

      Having ultimately found that Mr. Barnes’ limitations did not fit the

assumptions of its latter question, the ALJ concluded that the vocational expert’s

testimony supported the his decision that Mr. Barnes could perform light work, such

as laundry folder or garment sorter. Mr. Barnes appealed to the Appeals Council,

which denied his request for review.


                                          4
              Case: 18-11717     Date Filed: 02/27/2019   Page: 5 of 9


       In the district court, Mr. Barnes challenged the ALJ’s finding that he did not

have significant prostate or bladder impairments, that he could perform light work,

that his testimony was not credible, and that jobs existed in the national economy

that he could perform. The district court affirmed the ALJ’s decision.

       On the first challenge, the district court ruled that “there is substantial

evidence in the record to support the ALJ’s finding that claimant’s prostate or

bladder impairment was not severe.” D.E. 17 at 40. And the court noted that Mr.

Barnes “has failed to point to any objective medical evidence of limitations that

support his claim that his prostate or bladder impairment was severe.” Id. And even

if the ALJ erred, the court explained, the error was harmless because the ALJ

considered all of his impairments when determining his residual functional capacity.

Id. at 42.

       The district court also agreed with the ALJ that substantial medical evidence

supported the conclusion that Mr. Barnes could perform some light work at existing

jobs. In particular, the court noted that “none of claimant’s treating physicians

imposed any limitations on claimant as a result of [his] impairments.” Id. at 51. To

the extent that Mr. Barnes’ conditions limited his abilities, the court concluded that

the “ALJ [had] adequately accounted for these impairments in his RFC finding that

claimant was capable of a limited range of light work.” Id. at 52. Although Mr.

Barnes alleged that the ALJ relied on incorrect hypothetical questions posed to the


                                          5
              Case: 18-11717     Date Filed: 02/27/2019   Page: 6 of 9


vocational expert, the district court concluded that the ALJ had properly tailored the

hypothetical question to Mr. Barnes’ medical history and his own conclusions about

Mr. Barnes’ abilities. Id. at 64–65.

      Finally, the district court affirmed the ALJ’s credibility determination. “The

ALJ’s decision,” the court concluded, “reveals that he applied the appropriate

standard and discussed adequate reasons, considering the claimant’s treating

physicians’ notes, his medical history, diagnoses, and treatments, for finding

claimant not entirely credible.” Id. at 60.

      Mr. Barnes appealed.

                                          II

      We review the ALJ’s decision to ensure that it is supported by “substantial

evidence” and that the ALJ applied “the correct legal standards.”          Wilson v.

Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). We review de novo the district

court’s determination of whether substantial evidence supports the ALJ’s decision.

Id. “If the [ALJ’s] decision is supported by substantial evidence[,] we must affirm.”

Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004) (quotation omitted).

“We may not decide the facts anew, reweigh the evidence, or substitute our judgment

for that of the [ALJ].” Id.

      Mr. Barnes’ one-page, handwritten brief on appeal argues that the questions

posed by the ALJ to the vocational expert did not include the problems caused by


                                          6
               Case: 18-11717     Date Filed: 02/27/2019    Page: 7 of 9


his enlarged prostate, and so the vocational expert listed jobs that he could not

perform. See Appellant’s Br. at 1. In his reply, he further argues against the ALJ’s

credibility report and cites to several websites that he believes show that his enlarged

prostate “can have a major effect on a person’s lifestyle.” Reply Br. at 1.

      Vocational experts are “expert[s] on the kind of jobs an individual can perform

based on his or her capacity and impairments.” Phillips, 357 F.3d at 1240. ALJs

rely on such expert testimony as substantial evidence for whether a claimant can

perform jobs in the national economy. See Jones v. Apfel, 190 F.3d 1224, 1229 (11th

Cir. 1999). To do so, ALJs “must pose a hypothetical question which comprises all

of the claimant’s impairments.” Id.

      Mr. Barnes alleges that the ALJ’s hypothetical question did not cover his

enlarged prostate problems and need to take frequent bathroom breaks. But in fact,

the ALJ explicitly incorporated Mr. Barnes’ additional conditions into his

hypothetical questions for the vocational expert. The ALJ posed two hypotheticals

to the vocational expert. The first question listed a series of limitations related to

Mr. Barnes’ conditions. The second question incorporated Mr. Barnes’ enlarged

prostate problem and need for frequent bathroom breaks. The ALJ asked: “If I

concluded . . . [that the claimant] would need frequent unscheduled breaks in

addition to regularly scheduled breaks on a daily basis . . . [would this] allow for

competitive work?” Supp. App. at 129.


                                           7
              Case: 18-11717     Date Filed: 02/27/2019   Page: 8 of 9


      Furthermore, the ALJ concluded that Mr. Barnes’ claims of an enlarged

prostate that caused him to need frequent bathroom breaks was not a condition that

impaired Mr. Barnes’ ability to work. So it was not a condition that the ALJ was

required to incorporate into its assessment. See Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1270 (11th Cir. 2007) (“The hypothetical need only include

the claimant’s impairments, not each and every symptom of the claimant. The

characteristics that the [ALJ] omitted are among those that [the claimant] alleged to

suffer but were either not supported by her medical records or were alleviated by

medication.”).

      Finally, we conclude that the ALJ’s credibility determination is supported by

substantial evidence. An ALJ “must clearly articulate explicit and adequate reasons

for discrediting the claimant’s allegations of completely disabling symptoms.” Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quotation omitted). We are

satisfied that the ALJ did so here. Mr. Barnes challenges the ALJ’s credibility

decision about his enlarged prostate and his need for frequent bathroom breaks. The

ALJ considered Mr. Barnes’ testimony regarding the difficulties associated with this

condition. But the ALJ concluded that “[t]he evidence indicates that the claimant

took prescription medications that helped the claimant’s urgency and frequency

problems.” Supp. App. at 16. Furthermore, the ALJ noted that Mr. Barnes “has not

seen a urologist since 2008, and during the hearing, he admitted that he only takes


                                         8
              Case: 18-11717     Date Filed: 02/27/2019   Page: 9 of 9


over-the-counter herbal supplements for the condition.” Id. Since there was “no

new evidence of a urinary impairment in the record,” the ALJ found that Mr. Barnes’

condition was not severe. Id.

      Mr. Barnes seeks to introduce, on appeal, new “evidence that does in fact

prove [his] testimony could be a possibility in accordance with other medical

experts.”   Reply Br. at 1.     This evidence includes several websites such as:

“1on1health.com,” “enlarged prostate resources at web md,” “American Prostate

Society,” and “American Urological Association.” Id. Even if we found these

websites to be valid medical evidence, which could be judicially noticed, additional

evidence may not be introduced into the record on appeal after the ALJ’s decision,

absent good cause. See Ingram, 496 F.3d at 1267. There is no good cause here, so

we may not consider Mr. Barnes’ evidence. The ALJ adequately explained its

credibility determination, so we affirm on these grounds as well.

                                        III

      The district court’s decision is AFFIRMED.




                                         9